Case: 19-20483      Document: 00515431431         Page: 1    Date Filed: 05/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 19-20483
                                                                                   Fifth Circuit

                                                                                 FILED
                                 Conference Calendar                         May 28, 2020
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

KEVIN CASTRO-PEREZ, also known as Kley, also known as Kevin Yair
Castro, also known as Kley Perez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-258-2


Before STEWART, DENNIS, and HO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Kevin Castro-Perez
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Castro-Perez has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20483   Document: 00515431431    Page: 2   Date Filed: 05/28/2020


                               No. 19-20483

as Castro-Perez’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.      Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2. To the extent Castro-Perez moves for additional briefing, the motion
is DENIED.




                                     2